DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 1-5, 7-21 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Dube nor any prior art available discloses:
“wherein the wrap contacts the pierceable capsule along an entire circumference of the pierceable capsule”
“wherein the pierceable capsule separates the first plug of material from the second plug of air porous material the pierceable capsule containing particles comprising nictotine or a pharmaceutically acceptable salt thereof.”
While it would have been a change in size or shape of a component to make the capsule have an outer diameter that meets the inner diameter of the wrap, the wrap’s inner diameter meeting the outer diameter of the capsule is modification of two changes in size / dimension of components that is above the level of skill of one of ordinary skill in the art before the effective filing date.
Making those variables connected / inter-related was NOT an art-recognized variable for modification by one of ordinary skill in the art before the effective filing date.
Furthermore, the placement of the capsule was NOT an art-recognized variable for modification as understood by one of ordinary skill in the art and would have required a further rearrangement of parts to arrive at the claimed invention from the closest prior art reference Dube
Therefore, claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743